EXHIBIT 21 SUBSIDIARIES OF ANHEUSER-BUSCH COMPANIES, INC. NAME OF COMPANY STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION TRADE NAME(S) Anheuser-Busch, Incorporated Missouri Anheuser-Busch Center (The) Anheuser-Busch Collectors Club Anheuser-Busch Conference and Sports Centre Anheuser-Busch Sales Co. Anheuser-Busch Sales of Canton Anheuser-Busch Sales Co. of Denver Anheuser-Busch Sales Company of Denver Anheuser-Busch Sales of Enid Anheuser-Busch Sales of Oklahoma Anheuser-Busch Sales of Oklahoma – Enid Branch Anheuser-Busch Sales of Oklahoma – Perry Branch Anheuser-Busch Sales of Oklahoma – Ponca City Branch Anheuser-Busch Sales of Oklahoma – Tulsa Branch Anheuser-Busch Sales of Oklahoma – Vinita Branch Anheuser-Busch Sales of Ponca City Anheuser-Busch Sales of San Diego Anheuser-Busch Sales of Stillwater Anheuser-Busch Sales of Stockton Anheuser-Busch Sales of Sylmar Anheuser-Busch Sales of Tulsa Anheuser-Busch Sales of Vinita Beechwood Brewing Group Blue Dawg Brewing Bud Productions Bud Sports Evolve Beverage Company Grant’s Farm Green Valley Brewing Company Kingsmill Golf Club Hill Brewing Company Import Brands Alliance Kirin Brewery Company, Limited Latrobe Brewing Co. Long Tail Libations Margaritaville Brewing Co. (The) Peels Beverage Company Promotional Products Group Purus St. Louis Soccer Park Widmer Brothers Brewing Company Anheuser-Busch Jade Hong Kong Holding Company, Limited Hong Kong Anheuser-Busch Asia, Inc. Delaware Anheuser-Busch Brasil Holdings Ltda. Brazil Anheuser-Busch Canada, Inc. Delaware Page 2 NAME OF COMPANY STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION TRADE NAME(S) Anheuser-Busch Distributors of New York, Inc. Delaware Anheuser-Busch Sales and Service of New York Anheuser-Busch Europe, Inc. Delaware Anheuser-Busch Europe Limited United Kingdom Anheuser-Busch Hong Kong Investment Company, Limited Hong Kong Anheuser-Busch Hong Kong Trading Company, Limited Hong Kong Anheuser-Busch Import Investments, Inc. Delaware Anheuser-Busch International, Inc. Delaware Anheuser-Busch International Holdings, Inc. Delaware Anheuser-Busch Investments, S.L. Spain Anheuser-Busch Latin American Development Corporation Delaware Anheuser-Busch Management (Shanghai) Company Limited China Anheuser-Busch Mexico, Inc. Delaware Anheuser-Busch Packaging Group, Inc. Delaware Anheuser-Busch Companies Packaging Group Anheuser-Busch Recycling Corporation Ohio Anheuser-Busch River North Investment Capital Corporation Delaware River North Distributing Company Anheuser-Busch Sales of Hawaii, Inc. Delaware Anheuser-Busch San Diego Wholesaler Development Corporation Delaware Anheuser-Busch Sales of San Diego Anheuser-Busch South Asia Holding Company Mauritius Anheuser-Busch Spanish Holdings, Inc. Delaware Anheuser-Busch Wholesaler Development Corp. Delaware Anheuser-Busch Sales, Pomona Anheuser-Busch Sales, Antelope Valley Anheuser-Busch Wholesaler Development Corporation III Delaware Anheuser-Busch World Trade Ltd. Delaware August A. Busch & Co. of Massachusetts, Inc. Massachusetts Ballantine Management Limited British Virgin Islands Bannon Corporation Delaware BARI-Canada, Inc. Delaware Bevo Music, Inc. Delaware Bow Tie Music, Inc. Delaware Page 3 NAME OF COMPANY STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION TRADE NAME(S) Budweiser Brasil Ltda. Brazil Budweiser China Sales Company, Limited China Budweiser (Foshan) Brewing Company, Limited China Budweiser Hong Kong Holding Company, Limited Hong Kong Budweiser Stag Brewing Company Limited United Kingdom Budweiser Wuhan International Brewing Company Limited China Busch Agricultural Resources, LLC Delaware Mill Spring Farms Busch Agricultural Resources International, Inc. Delaware Busch Entertainment Corporation Delaware Sesame Place Busch Entertainment Company International, Inc. Delaware Busch Hong Kong Holding Company, Limited Hong Kong Busch Investment Corporation Delaware Busch Media Group, Inc. Delaware Busch Properties, Inc. Delaware Kingsmill Audio Visual Services Kingsmill Golf Club Kingsmill Inn and Conference Center Busch Properties of Florida, Inc. Florida Civic Center Corporation Missouri Consolidated Farms, Inc. Delaware Elk Mountain Farms, Inc. Crown Beers India Limited India Distributors of New York, LLC Delaware Eagle Brands WEDCO Limited Partnership Delaware Eagle Packaging, Inc. Delaware Eagle Snacks, Inc. Delaware The Cape Cod Company in Hyannis Eagle Snacks of Missouri Carolina Harvest Company Extra Lucky Investment Limited Hong Kong Fung Heng Investment Limited Hong Kong Garrard Holding Delaware Garrard Leasing Company Kentucky Glass Container Corporation Delaware Longhorn Glass Corporation Global Conduit Holdings Limited British Virgin Islands Harbin Beer Sales Company Limited China Harbin Brewery (Changchun Yinpu) Company Limited China Harbin Brewery Group Limited Cayman Islands Harbin Brewing Company Limited China Harbin Brewing Daqing Xiaoxue Company Limited Daqing, China Harbin Brewing (Hegang) Company Limited China Page 4 NAME OF COMPANY STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION TRADE NAME(S) Harbin Brewing (Hailun) Company Limited China Harbin Brewing (Jiamusi Jiafeng) Company Limited China Harbin Brewing Jinzhou Company Limited China Harbin Brewing (Mudanjiang Jingpo) Company Limited China Harbin Brewing (Shenyang) Company Limited China Harbin Brewing (Tangshan) Company Limited China Harbin Brewing (Yanji) Company Limited Yanji, China Here’s to Beer, Inc. District of Columbia HSH of Orlando, Inc. Florida ILH Company Florida Jilin Harbin Brewing Company Limited China King Victory Investments, Inc. British Virgin Islands Kingsmill Realty, Inc. Virginia Langhorne Food Services, Inc. Delaware Litchfield Development Corporation Delaware Longhorn Glass Manufacturing, L.P. Delaware Longhorn Glass Corporation Long Tail Libations, Inc. Delaware Jekyll & Hyde Spirits Manufacturers Cartage Company Missouri Manufacturers Railway Company Missouri Merrimack Renewable, LLC Delaware Metal Container Corporation Delaware MCC Riverside Metal Container Corporation of California California M.R.S. Redevelopment Corporation Missouri New Age Beverages Company Delaware Nutri-Turf, LLC Delaware Pacific International Rice Mills, LLC Delaware Pestalozzi Street Insurance Company, Ltd. Bermuda Precision Printing and Packaging, Inc. Delaware Promociones y Desarrollos Mexico de Mexicali, S. de R. L. de C. V. Mexico SeaWorld, Inc. Delaware Sea World Vacations Busch Gardens Vacations Sesame Place Vacations Water Country USA Vacations Adventure Island Vacations Discovery Cove Vacations SeaWorld of Florida, Inc. Florida SeaWorld of Texas, Inc. Delaware Page 5 NAME OF COMPANY STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION TRADE NAME(S) SFKBPP, Inc. Missouri Stag Brewing Company Limited United Kingdom St. Louis Refrigerator Car Company Delaware Tune Out Music, Inc. Delaware Wholesaler Equity Development Corporation Delaware Williamsburg Transport, Inc. Virginia
